Title: To Benjamin Franklin from Bérard Frères & Cie., 20 December 1776: résumé
From: Bérard Frères
To: Franklin, Benjamin


<Lorient, December 20, 1776, in English: When our friends in Nantes told us of your arrival with a consignment of tobacco, we ordered them to buy it if for sale. Your agent cannot treat, they tell us, “without your answer expected.” We will give you the best bargain you can anticipate. You may find out about our firm from Germany, Girardot & Cie. or Tourton & Baur, the two leading bankers in Paris. We will pay in cash or in drafts on Paris, Amsterdam, or London; and on whatever terms may be fixed between us we will thereafter, for the duration of the war, take any amount of leaf tobacco delivered at Lorient. We offer a higher price than the farmers general, and assured means of payment. Your ships will be safe here from the government, and we can supply all the articles that the colonies may require. Please tell us your price and conditions of sale, and do not dispose of the consignment until you have our answer.
We should be glad to talk with you, as we have proposals that cannot be committed to paper. If you are returning to Nantes, one of us will meet you there. If you winter in Paris, Germany, Girardot & Cie. will communicate our views. We stand ready to make advances at any time, and you may trust us.>
